DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         




NO. 12-02-00382-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



ROBERT E. KRAMER,§
	APPEAL FROM THE 
APPELLANT


V.§
	JUSTICE OF THE PEACE,
							PRECINCT 2
MICHAEL SIZEMORE, 
DARRELL W. DEEL, JIM C. PITTOCK 
AND RODRICK D. ARTHUR, §
	ANDERSON COUNTY, TEXAS
APPELLEES



MEMORANDUM OPINION
PER CURIAM

	Appellant is attempting to appeal a justice court's judgment signed on December 4, 2002.
On December 31, 2002, this court advised Appellant that the information received in this appeal does
not show the jurisdiction of the court because there is no final judgment or appealable order from
a county or district court contained therein.  Appellant was further advised that this appeal would be
dismissed unless, on or before January 15, 2003, he furnished information showing the jurisdiction
of this court. 
	Jurisdiction over an appeal of a justice court judgment lies in the county or district court.
Tex. Civ. Prac. & Rem. Code Ann. §§ 51.001, 51.002 (Vernon 1997).  To invoke this court's
jurisdiction, Appellant must obtain a final, appealable order or judgment from the county or district
court.  See id.  As of January 21, 2003, Appellant has not provided us with such an order. 
Accordingly, this appeal is dismissed for want of jurisdiction.
Opinion delivered January 22, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.

(PUBLISH)